April 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                              HOWARD PIERT, Appellant

NO. 14-11-00559-CR                        V.

                              THE STATE OF TEXAS, Appellee
                               ____________________

       This cause was heard on the record of the court below. Having considered the
record, this Court holds that there was no error in the judgment. The Court orders the
judgment AFFIRMED, that the appellant pay all costs expended in this appeal, and that
this decision be certified below for observance.